                                                                                    Case 1:19-cv-01183-NONE-SKO Document 28 Filed 12/07/20 Page 1 of 5


                                                                                1   VINCENT CASTILLO, State Bar No. 209298
                                                                                    vcastillo@aghwlaw.com
                                                                                2   ALEXEI N. OFFILL-KLEIN, State Bar No. 288448
                                                                                    aklein@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045

                                                                                6   Attorneys for Defendant and Cross-Claimant
                                                                                    NATIONAL RAILROAD PASSENGER CORPORATION
                                                                                7   dba AMTRAK

                                                                                8
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                             EASTERN DISTRICT OF CALIFORNIA
                                                                               10
                                                                                                                       FRESNO COURTHOUSE
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                     DEANNE MOORE, an individual,             Case No. 1:19−CV−01183−NONE−SKO
                                                                               12
                                                                                                        Plaintiff,            STIPULATION AND ORDER TO AMEND
                                                                               13                                             SCHEDULING ORDER
                                                                                           v.
                                                                               14                                             (Doc. 27)
                                                                                     CITY OF MERCED, a public entity;
                                                                               15    COUNTY OF MERCED, a public entity;
                                                                                     CYNTHIA VASQUEZ-QUILON, an               Trial:   None Set
                                                                               16    individual; NATIONAL RAILROAD
                                                                                     PASSENGER CORPORATION, a district
                                                                               17    of Columbia Corporation; and DOES 1-25
                                                                                     inclusive,
                                                                               18
                                                                                                         Defendants.
                                                                               19

                                                                               20
                                                                                     NATIONAL RAILROAD PASSENGER
                                                                               21    CORPORATION dba AMTRAK,

                                                                               22                        Cross-Complainant,

                                                                               23          v.

                                                                               24    COUNTY OF MERCED, a public entity;
                                                                                     CYNTHIA VASQUEZ-QUILON, an
                                                                               25    individual; and ROES 1-20, inclusive,

                                                                               26                        Cross-Defendants.

                                                                               27

                                                                               28
                                                                                                                                          STIPULATION AND ORDER TO AMEND
                                                                                                                                 1                        SCHEDULING ORDER
                                                                                                                                           CASE NO. 1:19−CV−01183−NONE−SKO
                                             411645.1
                                                                                    Case 1:19-cv-01183-NONE-SKO Document 28 Filed 12/07/20 Page 2 of 5


                                                                                1          IT IS HEREBY STIPULATED by and between the parties, through their respective

                                                                                2   attorneys, to request that the Court extend the fact discovery deadline from December 21, 2020 to

                                                                                3   February 11, 2021 for the limited purpose of permitting the parties to take the depositions of the

                                                                                4   following fact witnesses: Gabriel Alex Garcia, Amtrak Engineer George Calota, and Amtrak

                                                                                5   Conductor Kevin Fields. The parties further request that the Expert Disclosure deadline be

                                                                                6   extended from February 18, 2021 to February 25, 2021.

                                                                                7          The pre-trial deadlines are currently scheduled as follows [Doc. 21]:

                                                                                8          1.      Fact Discovery Deadline: December 21, 2020

                                                                                9          2.      Expert Disclosure: February 18, 2021
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          3.      Expert Discovery Deadline: April 26, 2021
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          4.      Motion Filing Deadline: May 10, 2021

                                                                               12          5.      Settlement Conference [Doc. 24]: May 20, 2021

                                                                               13          6.      Pretrial Conference: October 4, 2021

                                                                               14          7.      Trial Date: None Set

                                                                               15          The parties respectfully request the following new fact discovery and expert disclosure

                                                                               16   deadlines:

                                                                               17          1.      Fact Discovery Deadline: February 11, 2021

                                                                               18          2.      Expert Disclosure: February 25, 2021

                                                                               19   The parties request this limited extension of the fact discovery and expert disclosure deadlines

                                                                               20   because the COVID pandemic and associated shelter-in-place health orders have hindered
                                                                               21   discovery efforts and delayed the scheduling of these depositions. This is the parties’ first request

                                                                               22   to modify the scheduling order. The parties seek an extension of the fact discovery and expert

                                                                               23   disclosure deadlines not to delay this litigation but as a reasonable extension considering the

                                                                               24   effect of the shelter-in-place orders on discovery. The parties agree that the extension of the fact

                                                                               25   discovery deadline will apply only to the depositions of the three individuals identified above.

                                                                               26          IT IS SO STIPULATED.
                                                                               27

                                                                               28
                                                                                                                                                  STIPULATION AND ORDER TO AMEND
                                                                                                                                       2                          SCHEDULING ORDER
                                                                                                                                                   CASE NO. 1:19−CV−01183−NONE−SKO
                                             411645.1
                                                                                    Case 1:19-cv-01183-NONE-SKO Document 28 Filed 12/07/20 Page 3 of 5


                                                                                1
                                                                                     Dated: December 2, 2020         ELLIS LAW CORPORATION
                                                                                2

                                                                                3                                    By:_/s/ Justina G. Ramon_______________
                                                                                                                        ANDREW L. ELLIS
                                                                                4                                       JUSTINA G. RAMON
                                                                                                                        MELISA A. ROSADINI
                                                                                5                                       Attorneys for DEANNE MOORE
                                                                                6

                                                                                7
                                                                                     Dated: December 2, 2020         ALLEN, GLAESSNER,
                                                                                8                                    HAZELWOOD & WERTH, LLP
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                     By:_/s/ Vincent Castillo_________________
                                                                               10                                       VINCENT CASTILLO
                                           180 Montgomery Street, Suite 1200




                                                                                                                        ALEXEI N. OFFILL-KLEIN
                                            San Francisco, California 94104




                                                                               11                                       Attorneys for Defendant and Cross-Claimant
                                                                                                                        NATIONAL RAILROAD PASSENGER
                                                                               12                                       CORPORATION dba AMTRAK
                                                                               13

                                                                               14    Dated: December 2, 2020         OFFICE OF MERCED COUNTY COUNSEL
                                                                               15
                                                                                                                     By:__/s/ Janine Highiet__________________
                                                                               16                                       JANINE HIGHIET
                                                                                                                        Attorneys for Defendant and Cross-Defendant
                                                                               17                                       COUNTY OF MERCED and CYNTHIA
                                                                                                                        VASQUEZ-QUILON
                                                                               18

                                                                               19

                                                                               20
                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                                     STIPULATION AND ORDER TO AMEND
                                                                                                                           3                         SCHEDULING ORDER
                                                                                                                                      CASE NO. 1:19−CV−01183−NONE−SKO
                                             411645.1
                                                                                    Case 1:19-cv-01183-NONE-SKO Document 28 Filed 12/07/20 Page 4 of 5


                                                                                1                                                ORDER

                                                                                2            The Court has reviewed the above “Stipulation to Amend Scheduling Order” (Doc. 27).

                                                                                3   For good cause shown, the Court GRANTS the parties’ request and will modify the scheduling

                                                                                4   order (Doc. 21) and enlarge the fact discovery and expert disclosure deadlines as follows:

                                                                                5
                                                                                     Event                            Prior Date                        Continued Date
                                                                                6    Fact Discovery Completion        December 21, 2020                 February 11, 2021
                                                                                7    Expert Disclosure                February 18, 2021                 February 25, 2021
                                                                                8   All other deadlines and dates shall remain as set.
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   IT IS SO ORDERED.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                    Dated:     December 4, 2020                                 /s/   Sheila K. Oberto           .
                                                                               12                                                        UNITED STATES MAGISTRATE JUDGE

                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20
                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                                                STIPULATION AND ORDER TO AMEND
                                                                                                                                         4                      SCHEDULING ORDER
                                                                                                                                                 CASE NO. 1:19−CV−01183−NONE−SKO
                                             411645.1
                                                                                    Case 1:19-cv-01183-NONE-SKO Document 28 Filed 12/07/20 Page 5 of 5


                                                                                1                                        CERTIFICATE OF SERVICE
                                                                                                                      Deanne Moore v. City of Merced et al.
                                                                                2                                        1:19−CV−01183−NONE−SKO

                                                                                3

                                                                                4           I am a resident of the State of California, over 18 years of age and not a party to the
                                                                                    within action. I am employed in the County of San Francisco; my business address is: 180
                                                                                5   Montgomery Street, Suite 1200, San Francisco, California 94104. On December 2, 2020, I
                                                                                    served the within:
                                                                                6
                                                                                            STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING
                                                                                7
                                                                                    on all parties in this action, as addressed below, by causing a true copy thereof to be distributed
                                                                                8   as follows:

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                      Andrew L. Ellis                                             310-641-3335 Phone
                                                                               10     Justina G. Ramon                                            310-641-6664 Fax
                                                                                      Melisa A. Rosadini
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11     ELLIS LAW CORPORATION                                       aellis@alelaw.com; jramon@alelaw.com;
                                                                                      2230 E. Maple Ave                                           mrosadini@alelaw.com
                                                                               12     El Segundo, CA 90245
                                                                                                                                                  Attorney for Plaintiff DEANNE MOORE
                                                                               13
                                                                                      Janine L. Highiet                                           209-385-7564 Phone
                                                                               14     OFFICE OF MERCED COUNTY                                     209-726-1337 Fax
                                                                                      COUNSEL
                                                                               15     2222 M Street, Room 309                                     Janine.Highiet@countyofmerced.com
                                                                                      Merced, CA 95340
                                                                               16                                                                 Attorney for Defendant and Cross-
                                                                                                                                                  Defendants COUNTY OF MERCED and
                                                                               17                                                                 CYNTHIA VASQUEZ-QUILON
                                                                               18
                                                                                           Electronic Transmission:             I electronically filed the foregoing with the Clerk of the Court for the
                                                                                            United States Eastern District Court by using the CM/ECF system. I certify that all parties who have
                                                                               19
                                                                                            appeared in the case are registered CM/ECF users and that service will be accomplished by the CM/ECF
                                                                                            system.
                                                                               20
                                                                               21          I declare under the laws of the United States of America that I am employed in the
                                                                                            office of a member of the Bar of this court at whose direction the service was made and
                                                                               22           that the foregoing is true and correct.

                                                                               23          Executed on December 2, 2020, at San Francisco, California.

                                                                               24
                                                                                                                                               /s/ Yesenia Sanchez
                                                                               25                                                              Yesenia Sanchez
                                                                               26
                                                                               27

                                                                               28

                                                                                                                                CERTIFICATE OF SERVICE
